USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA. DOC#
DATE FILED: __ 5/6/2021
-against-
ANTHONY BUSH, 17 Cr. 611-4 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

The Court is in receipt of Defendant’s amended motion for compassionate release at ECF
No. 728. Accordingly, by May 20, 2021, the Government shall file its opposition papers. By
May 27, 2021, Defendant shall file his reply, if any.

SO ORDERED.

Dated: May 6, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
